Citation Nr: 1709661	
Decision Date: 03/28/17    Archive Date: 04/07/17

DOCKET NO.  10-03 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

1.  Entitlement to service connection for diabetes mellitus, type II, including as due to herbicide exposure.

2.  Entitlement to service connection for erectile dysfunction, including as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Silverblatt, Associate Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Army from July 1966 to July 1968.

These claims come before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

In June 2013 and April 2016, the Board remanded the appeal for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to service connection for his diabetes mellitus, type II, and his erectile dysfunction, both secondary to herbicide exposure.  The Board finds that additional development is needed to ensure compliance with the prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

During the course of his appeal, the Veteran essentially has contended that he was exposed to Agent Orange while stationed in the demilitarized zone (DMZ) in South Korea from 1967 to 1968 as part of the 2nd Battalion, 9th Infantry Division.  Specifically, he asserts that he had guard duty along the DMZ and the Injun River (near the DMZ) and saw "quite a bit of dead vegetation" which he believes was probably sprayed with Agent Orange.  The Veteran does not report firsthand knowledge that herbicide agents were sprayed during his tour, nor had he provided other evidence indicating herbicide use during his period of service in Korea.

Under 38 C.F.R. § 3.307(a)(6)(iv), effective February 24, 2011, VA extended presumption of herbicide exposure to veterans in certain units who served in an area in or near the Korean DMZ between April 1, 1968 and August 31, 1971.  While the Veteran's unit has been recognized as serving in this area, his service personnel records show he only served with this unit until March 2, 1968.  According to a Record of Assignments, the Veteran began his transfer from South Korea on March 2, 1968 and arrived at Fort Campbell, Kentucky in the United States on April 8, 1968.  The Veteran asserts that during the interim period, while "transitioning," he was still in Korea and should be presumed to have been exposed to Agent Orange.

In April 2016, the Board remanded the Veteran's claims to attempt to corroborate the Veteran's claimed herbicide exposure.  Specifically, the AOJ was instructed to contact the U.S. Army and Joint Services Records Research Center (JSRRC) to verify his herbicide exposure and JSRRC could refer the matter to the U.S. Army Medical Research Institute of Chemical Defense (USAMRICD) or Headquarters Department of the Army (HQDA) Office of the Surgeon General. 

In September 2016, the AOJ received a memorandum on herbicide use in Thailand during the Vietnam era with the following portion highlighted:

If the Veteran's claim is based on general herbicide use within the base, such as small-scale brush or weed clearing activity along the flight line or around living quarters, there are no records of such activity involving tactical herbicides, only the commercial herbicides that would have been approved by the Army Forces Pest Control Board and sprayed under the control of the Base Civil Engineer. Since 1957, the Armed Forces Pest Control Board (now the Armed Forces Pest Management Board) has routinely provided listings of all approved herbicides and other pesticides used on U.S. Military Installations worldwide.

A September 2016 memorandum from the JSRRC concluded they were unable to verify the Veteran's alleged exposure to Agent Orange.  The JSRRC noted the Board's remand requesting that the matter be referred to USAMRICD or HQDA Office of the Surgeon General but deemed this request unnecessary, as the Memorandum of Herbicide Use in Thailand stated they could not provide any additional evidence to support Thailand Agent Orange exposure.

The Board notes that the memorandum issued on herbicide use pertains to Thailand and not South Korea, where the Veteran served on active duty.  Further, the JSRRC based its decision not to refer the Veteran's matter to USAMRICD or HQDA Office of the Surgeon General on the memorandum's assertion that no further evidence could be provided in support of Agent Orange exposure in Thailand, which is not where the Veteran served.  The Board finds that a remand is necessary to either clarify the JSRRC's decision and reliance on the memorandum regarding herbicide use in Thailand, or to resubmit the request to the JSRRC to verify the Veteran's reported herbicide exposure in Korea.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should contact the U.S. Army and Joint Services Records Research Center (JSRRC) and request clarification on their finding that they were unable to verify the Veteran's alleged herbicide exposure in Korea and their reliance on the Memorandum of Herbicide Use in Thailand.  If clarification cannot be provided, the AOJ should resubmit the request for the JSRRCwith referral to USAMRICD or HQDA Office of the Surgeon General to verify the Veteran's alleged herbicide exposure in Korea. 

2.  After ensuring that the requested development is complete and conducting any other development deemed necessary, the AOJ should readjudicated the claims.  If the claims remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and given an opportunity to respond thereto. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




